                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7    DARRELL HUNTER,                                Case No. CV-18-2627-CRB
                                   8                  Petitioner,                      ORDER DENYING PETITION FOR
                                                                                       A WRIT OF HABEAS CORPUS
                                   9            v.
                                  10    SCOTT KERNAN,
                                        Director, California Department
                                  11    of Corrections,
                                  12
Northern District of California




                                                      Respondent.
 United States District Court




                                  13
                                              Petitioner, a state prisoner incarcerated at the San Francisco County Jail, seeks a
                                  14
                                       writ of habeas corpus under 28 U.S.C. § 2254 invalidating a conviction from San
                                  15
                                       Francisco County Superior Court. In an order filed on July 9, 2018, this Court found that
                                  16
                                       the petition appears to state cognizable claims for relief under § 2254, when liberally
                                  17
                                       construed, and ordered Respondent to show cause why a writ of habeas corpus should not
                                  18
                                       be granted. Respondent has filed an answer to the order to show cause (dkt. 23) and
                                  19   Petitioner has filed a traverse (dkt. 24).
                                  20                                          BACKGROUND
                                  21   A.     Statement of the Case
                                  22          On July 12, 2014, Petitioner was charged by information with making a criminal
                                  23   threat. He entered a plea of not guilty. Pet. (dkt. 1) Ex. C at 2. Trial commenced on
                                  24   September 2, 2014. Id. On September 3 and 4, the prosecution presented one witness and
                                  25   the defense presented two, one of whom was Petitioner’s former girlfriend. Id. During
                                  26   cross-examination of Petitioner’s former girlfriend, Petitioner asked to use the rest room
                                  27
                                  28
                                   1   and then waived his appearance for the remainder of the cross-examination.1 Id.
                                   2   Petitioner was present for the testimony of the second defense witness, after which the
                                   3   parties stated that there were no further witnesses, and the jury was dismissed for the
                                   4   weekend. Id. Petitioner waived his right to be present as the court and counsel reviewed
                                   5   jury instructions, and he left for the weekend with instructions to return at 9:15 a.m. on
                                   6   September 8. Id.
                                   7          At 10 a.m. on September 8, the trial court told counsel that Petitioner had not yet
                                   8   appeared, that there was “some indication he’s on his way,” and that the court would not
                                   9   delay further. Id. At 10:15 a.m., the court admonished the jury that they were not to
                                  10   speculate about Petitioner’s absence or consider it for any purpose, then proceeded with
                                  11   instructions and counsels’ closing arguments. Id. With Petitioner still absent at the end of
                                  12   the morning session, the court ordered bail forfeited and a bench warrant issued. Id.
Northern District of California
 United States District Court




                                  13   Petitioner was not present after the lunch break and the court proceeded with the remaining
                                  14   closing arguments and, at 2:42 p.m., sent the jury to begin deliberations. Id.
                                  15          After the jury departed, defense counsel moved for a mistrial based on alleged
                                  16   prosecutorial misconduct in the prosecutor’s rebuttal argument. Id. Ex. C at 3. As the
                                  17   court began to respond, Petitioner—having returned at some point that is not documented
                                  18   in the record—interjected and the following exchange occurred:
                                  19                 “[Petitioner]: Why you all keep playing with me? Especially
                                                     you. You just stand up, my boy.
                                  20
                                                     “[Defense counsel]: Calm down. You’re crazy. You better
                                  21                 back off.
                                  22                 “[Petitioner]: You piece of shit. You’re a piece of shit. That’s
                                                     what you are.
                                  23
                                                     “[Defense counsel]: You need to calm down.
                                  24

                                  25
                                              1
                                  26            The conclusion that Petitioner waived his appearance is based on the California
                                       Court of Appeal’s statement of the case. People v. Hunter, No. A144413, 2018 WL
                                  27   360089, at *13–14 (Cal. Ct. App. Jan 11, 2018), reh’g denied (Feb. 1, 2018), review
                                       denied (Apr. 11, 2018). The Petitioner’s memorandum did not include the trial court’s
                                  28   transcript. Therefore, the Court relies on the California Court of Appeal’s recitation of the
                                       facts.
                                                                                     2
                                                     “[Petitioner]: You need to understand what you are.
                                   1
                                                     “The Court: Mr. Hunter, why don’t we have you step outside
                                   2                 and calm down just a little bit, and then we can talk.
                                   3                 “[Petitioner]: Think I don’t know what you about, bitch.”
                                   4   Id.
                                   5          The court subsequently denied the mistrial motion. Id. Just over an hour later, the
                                   6   jury returned its verdict, finding Petitioner guilty of making a criminal threat. Id. A few
                                   7   minutes after the jurors were discharged, the court went back on the record, explaining that
                                   8   one of the jurors had expressed concern about the possibility of having contact with
                                   9   appellant due to a past experience of encountering and being threatened by a different
                                  10   defendant in a case for which she had been a juror. Id. The court and counsel questioned
                                  11   the juror, who stated that her past experience had not affected her deliberations. Id.
                                  12          Two days later, on September 10, 2014, Petitioner was arrested on the bench
Northern District of California
 United States District Court




                                  13   warrant the court previously issued when he failed to appear for trial on September 8. Id.
                                  14   Due to his conduct during his arrest on September 10, Petitioner was charged with making
                                  15   threats to an executive officer and misdemeanor resisting arrest. Id. Ex. C at 3–4. On
                                  16   September 11, defense counsel declared a doubt as to Petitioner’s competence based on his
                                  17   behavior and statements during trial. Id. Ex. C at 4. At that point, proceedings were
                                  18   suspended, Dr. Jonathan French was appointed to evaluate Petitioner, and the case was
                                  19   continued. Id.
                                  20          Dr. French evaluated Petitioner on October 12, 2014 and filed his report on October
                                  21   15, 2014, finding that Petitioner was presently incompetent but noting that it was a close
                                  22   case and that the court might wish to obtain a second opinion. Id.
                                  23          After Dr. French’s evaluation, Petitioner requested a Marsden hearing, at which
                                  24   Petitioner’s counsel was relieved. Id. Ex. A at 3. On October 20, 2014, attorney Cheryl
                                  25   Rich was appointed to represent petitioner. Id. Ex. C at 4. The case was continued for a
                                  26   second competency evaluation by Dr. Lisa Jeko. Id. Dr. Jeko evaluated appellant on
                                  27   November 15, 2014 and found him competent. Id.
                                  28          On December 3, 2014, the court found Petitioner competent and reinstated criminal
                                                                                     3
                                   1   proceedings. Id.
                                   2          On January 21, 2015, Petitioner filed a motion for a new trial, arguing that a hearing
                                   3   was required to determine whether (1) Petitioner was competent during the trial; (2)
                                   4   Petitioner’s absence from court was due to mental illness; (3) trial counsel was ineffective;
                                   5   (4) a juror was improperly influenced by a prior jury experience; and (5) there was
                                   6   insufficient evidence appellant made a criminal threat. Id.
                                   7          On February 5, 2015, the court denied the motion for a new trial. Id. The court
                                   8   sentenced Petitioner to three years in state prison, suspended execution of the sentence,
                                   9   placed Petitioner on supervised probation for five years, ordered him to serve 217 days in
                                  10   county jail with credit for having served those 217 days, and ordered him to complete all
                                  11   services required as directed by the probation department. Id.
                                  12          On February 24, 2015, Petitioner timely filed a direct appeal. Id. Ex. C at 5. He
Northern District of California
 United States District Court




                                  13   raised four grounds: (1) his Federal and California constitutional rights to due process and
                                  14   a fair trial were violated when the Superior Court did not suspend the trial and conduct a
                                  15   competency examination, and his trial attorney was ineffective for failing to request the
                                  16   competency examination; (2) his Federal and California constitutional rights to due
                                  17   process and a fair trial were violated when the Superior Court denied his motion for a new
                                  18   trial due to his incompetence during the trial; (3) his Federal and California constitutional
                                  19   rights to due process and a fair trial were violated when the Superior Court continued the
                                  20   trial in his absence; and (4) his Federal and California constitutional rights to due process
                                  21   and a fair trial were violated because of juror misconduct during the trial. Id. at 4–5.
                                  22          On February 24, 2016, Petitioner filed a petition for writ of habeas corpus in the
                                  23   superior court. Id. at 5. The petition claimed that Petitioner had been denied effective
                                  24   assistance of counsel because his trial attorney did not investigate and present a defense
                                  25   based on his mental state at the time of the Department of Motor Vehicle (“DMV”)
                                  26   incident. Id.
                                  27          On April 1, 2016, the superior court denied the petition, finding that trial counsel
                                  28   had tactical reasons for not pursuing a mental state defense. Id.
                                                                                      4
                                   1          On July 19, 2017, Petitioner filed a petition for writ of habeas corpus in the
                                   2   California Court of Appeal. Id. On January 11, 2018, the California Court of Appeal
                                   3   issued a joint written opinion denying both Petitioner’s appeal and his habeas corpus
                                   4   petition on the merits. Id. Ex. C at 1.
                                   5          On February 13, 2018, Petitioner filed a petition for review with the California
                                   6   Supreme Court of both the denial of his direct appeal and the denial of his petition for
                                   7   habeas corpus. Id. at 5.
                                   8          On April 11, 2018, the California Supreme Court summarily denied review of both
                                   9   Petitioner’s direct appeal and his California habeas petition. Id.
                                  10   B.     Statement of the Facts
                                  11          The California Court of Appeal summarized the facts of the case as follows:
                                  12                 In June 2014, Carrie Stanton was working as a manager at the
Northern District of California
 United States District Court




                                                     DMV on Fell Street in San Francisco. One of the employees
                                  13                 she was responsible for overseeing, Terina Hampton, was
                                                     appellant’s former girlfriend. Hampton, appearing very
                                  14                 nervous and agitated, asked Stanton what had happened a
                                                     couple of weeks before, when appellant came in and asked for
                                  15                 Hampton. Stanton replied that he had asked where Hampton
                                                     was and, when Stanton said she was not there, asked when she
                                  16                 would be back; pursuant to the department’s policy, Stanton
                                                     said she could not give him that information and appellant said,
                                  17                 “‘Okay, Ms. Carrie,’” and left. Hampton said that appellant
                                                     was “obsessed” with Stanton, angry at her and threatening that
                                  18                 he was going to “come and get me,” calling her “dyke,
                                                     bitches.” Hampton asked for time off to get a restraining order.
                                  19                 Stanton took the threat toward her as “information” and a
                                                     “warning” and did not think she needed to do anything about it
                                  20                 at that time because appellant had never been aggressive
                                                     toward her; she was more concerned for Hampton’s safety.
                                  21
                                                     A few days later, about 9:50 a.m. on June 10, 2014, Stanton
                                  22                 was working at window 17 at the DMV, making a telephone
                                                     call for a customer. She heard a commotion and saw appellant
                                  23                 walking in, loudly calling her name and using obscenities. She
                                                     heard him say, “‘Where is that bitch Carrie Stanton? Where is
                                  24                 the fucking office manager Carrie Stanton? That fucking
                                                     lesbian bitch, dyke, bitch, mother-fucking black bitch, where is
                                  25                 she? I’m here to carry out martial law. She’s been investigated
                                                     and convicted and this is her last fucking day. This will be her
                                  26                 last day. She won’t see tomorrow.’” Appellant appeared “angry
                                                     and aggressive,” “walking rapidly, swinging his arms, looking
                                  27                 around the office.” He made eye contact with Stanton, and she
                                                     called 911. Stanton felt “very threatened” and felt appellant
                                  28                 was “there to do [her] harm”; she was scared because it
                                                                                     5
                                       appeared appellant was “carrying out” the threat Hampton had
                                   1   told her about.
                                   2   The 911 operator could hear appellant yelling in the
                                       background and told Stanton to stay on the phone. As she did
                                   3   so, Stanton saw Hampton trying to calm appellant down. With
                                       the assistance of a guard, Hampton was able to get appellant to
                                   4   go outside, still yelling obscenities and trying to turn in
                                       Stanton’s direction. Seconds after he left, however, appellant
                                   5   returned, again yelling, screaming Stanton’s name and calling
                                       her “all kinds of names.” He came closer to Stanton than he
                                   6   had been before. Hampton came back and as she tried to stop
                                       appellant, he “swatt[ed] her away,” saying “‘[y]ou’re
                                   7   assaulting me.’” He picked up an ATM keypad and threw it at
                                       Stanton, then threw a fingerprint machine at her. Stanton
                                   8   guessed that the ATM keypad weighed about three to four
                                       pounds and the fingerprint machine about 12 to 15 pounds.
                                   9   Appellant then left again, with the aid of a guard. Throughout
                                       the incident, appellant repeatedly yelled the same sorts of
                                  10   things she initially described, that Stanton was a “dyke bitch”
                                       and a “fake Christian,” he was there to “carry out martial law”
                                  11   and “fucking eliminate” Stanton, and that this was her “last
                                       fucking day.”
                                  12
Northern District of California
 United States District Court




                                       The police did not respond to the 911 call, so Stanton later
                                  13   called the California Highway Patrol to report the incident and
                                       find out why there had been no response.
                                  14
                                       Hampton, testifying as a witness for the defense, did not recall
                                  15   what appellant was yelling when he first came into the DMV
                                       on June 10. She described appellant yelling at Stanton but the
                                  16   only specific thing she was sure of was that he called Stanton
                                       “‘Fake Christian bitches’”; he yelled other things as well but
                                  17   she did not pay attention to everything he was yelling because
                                       “[h]e was ranting.” She did not hear him threaten anyone, but
                                  18   she acknowledged that she did not hear everything he said and
                                       that he could have made a threat she did not hear. She saw him
                                  19   throw an ATM machine or a fingerprint machine against the
                                       wall.
                                  20
                                       Hampton testified that prior to June 10, she gave Stanton and
                                  21   the administrative manager a “head’s up” that appellant might
                                       be “having another episode” and might come in. She denied
                                  22   ever telling Stanton that appellant had threatened her. She
                                       asked Stanton what kind of exchange she had had with
                                  23   appellant because he seemed so focused on Stanton and she did
                                       not know why; he kept talking about the incident when he
                                  24   asked when Hampton would be back and Stanton said she
                                       could not give him this information. In talking with Stanton,
                                  25   she did not use the word “obsessed” but could have said
                                       “focused” or “bent”; “[i]t’s like he was obsessed.” She told
                                  26   Stanton that appellant had come into her home uninvited, “tore
                                       up” and made a mess in her apartment, and that she was
                                  27   concerned “because of his mental state, and he kept coming up
                                       to the job—to my job trying to see me.”
                                  28
                                                                      6
                                                     Pedro Bohorquez, who was also working at the DMV on June
                                   1                 10 and did not know appellant, testified that he saw a person
                                                     walking around, yelling and saying “too many bad words,”
                                   2                 “profanity” and mentioning a single name, the office manager
                                                     Stanton. On cross-examination, Bohorquez testified that in the
                                   3                 nine years he had worked at the DMV, he had never been so
                                                     scared, and that he did not hear everything the person said.
                                   4
                                       People v. Hunter, No. A144413, 2018 WL 360089, at *3–4 (Cal. Ct. App.
                                   5   Jan 11, 2018), reh’g denied (Feb. 1, 2018), review denied (Apr. 11, 2018).
                                   6                                           DISCUSSION
                                   7   A.     Standard of Review
                                   8          This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                   9   in custody pursuant to the judgment of a State court only on the ground that he is in
                                  10   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  11   § 2254(a).
                                  12          The writ may not be granted with respect to any claim that was adjudicated on the
Northern District of California
 United States District Court




                                  13   merits in state court unless the state court’s adjudication of the claim: “(1) resulted in a
                                  14   decision that was contrary to, or involved an unreasonable application of, clearly
                                  15   established Federal law, as determined by the Supreme Court of the United States; or (2)
                                  16   resulted in a decision that was based on an unreasonable determination of the facts in light
                                  17   of the evidence presented in the State court proceeding.” Id. § 2254(d).
                                  18          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state
                                  19   court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question
                                  20   of law or if the state court decides a case differently than [the] Court has on a set of
                                  21   materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000).
                                  22   “Under the ‘reasonable application clause,’ a federal habeas court may grant the writ if the
                                  23   state court identifies the correct governing legal principle from [the] Court’s decisions but
                                  24   unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.
                                  25          “[A] federal habeas court may not issue the writ simply because the court
                                  26   concludes in its independent judgment that the relevant state-court decision applied clearly
                                  27   established federal law erroneously or incorrectly. Rather, that application must also be
                                  28   unreasonable.” Id. at 411. A federal habeas court making the “unreasonable application”
                                                                                      7
                                   1   inquiry should ask whether the state court’s application of clearly established federal law
                                   2   was “objectively unreasonable.” Id. at 409.
                                   3          The only definitive source of clearly established federal law under 28 U.S.C. §
                                   4   2254(d) is in the holdings (as opposed to the dicta) of the Supreme Court as of the time of
                                   5   the state court decision. Id. at 412; Clark v. Murphy, 331 F.3d 1062, 1069 (9th Cir. 2003).
                                   6   While circuit law may be “persuasive authority” for purposes of determining whether a
                                   7   state court decision is an unreasonable application of Supreme Court precedent, only the
                                   8   Supreme Court’s holdings are binding on the state courts and only those holdings need be
                                   9   “reasonably” applied. Id.
                                  10   B.     Claims
                                  11          Petitioner asserts multiple claims for relief, including several violations of his rights
                                  12   to due process and a fair trial under the Fifth and Fourteenth Amendments. Petitioner also
Northern District of California
 United States District Court




                                  13   alleges the violation of his right to effective assistance of counsel under the Sixth

                                  14   Amendment.

                                  15          1.     Rights to due process and a fair trial

                                  16          Petitioner raises four claims for relief based on denial of his rights to due process

                                  17   and a fair trial: (1) that the trial court erred in failing to suspend proceedings and conduct a

                                  18   competency examination during the trial, (2) that the trial court erred in denying his

                                  19   motion for new trial based on incompetence at trial, (3) that the trial court erred in failing

                                  20   to suspend proceedings and hold a hearing to determine if Petitioner’s absence was

                                  21   voluntary, and (4) that a juror committed misconduct by failing to disclose certain

                                  22   information during voir dire.

                                  23                     a. Trial court’s failure to suspend proceedings and conduct a
                                                            competency hearing after Petitioner’s conduct on September 8, 2014
                                  24
                                              Petitioner argues that the trial court erred in not suspending proceedings and
                                  25
                                       conducting a competency examination after Petitioner’s outburst in court on September 8,
                                  26
                                       2014, because the outburst, considered in light of earlier incidents, clearly showed that
                                  27
                                       Petitioner was incompetent. Pet. at 10.
                                  28
                                                                                      8
                                   1          It is well-established that due process requires that a criminal defendant not be tried
                                   2   unless he is competent to stand trial. Godinez v. Moran, 509 U.S. 389, 396 (1993). A
                                   3   defendant is competent to stand trial if he has sufficient present ability to consult with his
                                   4   lawyer with a reasonable degree of rational understanding and has a rational as well as
                                   5   factual understanding of the proceedings against him. Id.
                                   6          Due process requires a trial court to order a psychiatric evaluation or conduct a
                                   7   competency hearing sua sponte if the court has a good faith doubt concerning the
                                   8   defendant’s competence. Pate v. Robinson, 383 U.S. 375, 385 (1966). A good faith doubt
                                   9   about a defendant’s competence arises if “‘a reasonable judge, situated as was the trial
                                  10   court judge whose failure to conduct an evidentiary hearing is being reviewed, should have
                                  11   experienced doubt with respect to competency to stand trial.’” Maxwell v. Roe, 606 F.3d
                                  12   561, 568 (9th Cir. 2010) (quoting Kaplany v. Enomoto, 540 F.2d 975, 983 (9th Cir. 1976)
Northern District of California
 United States District Court




                                  13   (en banc)).
                                  14          “In reviewing whether a state trial judge should have conducted a competency
                                  15   hearing, we may consider only the evidence that was before the trial judge.” McMurtrey v.
                                  16   Ryan, 539 F.3d 1112, 1119 (9th Cir. 2008); Amaya-Ruiz v. Stewart, 121 F. 3d 486, 489
                                  17   (9th Cir. 1997); United States v. Lewis, 991 F.2d 524, 527 (9th Cir. 1993). Several factors
                                  18   are relevant to determining whether a hearing is necessary, including evidence of a
                                  19   defendant’s irrational behavior, his demeanor at trial, and any prior medical opinion on
                                  20   competence to stand trial. Drope v. Missouri, 420 U.S. 162, 180 (1975).
                                  21          The California Court of Appeal determined that it was reasonable for the trial court
                                  22   to not suspend proceedings and conduct a competency hearing. The court explained:
                                  23                 Appellant argues that the nature of the charged offense raised a
                                                     suspicion he was suffering from a mental illness, noting that by
                                  24                 the time of the September 8 outburst, the court had heard
                                                     testimony about appellant’s “bizarre behavior” at the DMV
                                  25                 office and Hampton’s testimony that she was concerned about
                                                     appellant’s mental state in June 2014. Additionally, appellant
                                  26                 points to his statements at the preliminary hearing that
                                                     Hampton was being “brainwashed” by Stanton and that “hell
                                  27                 awaited non-believers” as raising a suspicion of incompetence.
                                                     He argues that his inability to watch Hampton testify and his
                                  28                 unexplained failure to appear for the morning session on
                                                                                      9
                                       September 8 indicated he was beginning to suffer a psychotic
                                   1   breakdown due to the stress of trial, and that his outburst when
                                       he did appear on September 8, in which he called his attorney
                                   2   “boy” and the judge a “bitch” was evidence he was in the midst
                                       of a psychotic breakdown. Appellant comments that his
                                   3   attorney had “good reason” for calling him “crazy” during the
                                       outburst.
                                   4
                                       Appellant argues his case is similar to People v. Murdoch
                                   5   (2011) 194 Cal.App.4th 230, 237, in that it involved more than
                                       “mere bizarre statements or actions taken in isolation.” There,
                                   6   two doctors previously appointed to examine the defendant’s
                                       competence previously had found he suffered from a serious
                                   7   mental illness and was competent at that time due to
                                       medication he had been given, but that he had since refused to
                                   8   take the medication and could decompensate and become
                                       incompetent if he continued to refuse it. (Id. at p. 233.) The
                                   9   defendant later successfully moved to represent himself, told
                                       the court his defense to the charges of felony assault was that
                                  10   the victim was not a human being and on cross-examination
                                       asked the victim only one question—“Can you shrug your
                                  11   shoulders like this?” According to the defendant, the victim
                                       lacked shoulder blades, which are “‘symbolic of angelic
                                  12   beings.’” (Ibid.) The Murdoch court concluded that the
Northern District of California
 United States District Court




                                       defendant’s statements, together with the experts’ reports,
                                  13   provided substantial evidence demonstrating a reasonable
                                       doubt as to whether the defendant had “decompensated and
                                  14   become incompetent as the experts had warned.” (Id. at p.
                                       238.)
                                  15
                                       In the present case, there was no prior competency hearing and
                                  16   no expert warning that appellant suffered from a serious mental
                                       illness, was competent only due to medication and was likely
                                  17   to decompensate because he had stopped taking medication.
                                       Nor did any of the statements or behavior appellant points to
                                  18   indicate a lack of a “‘present ability to consult with his lawyer
                                       with a reasonable degree of rational understanding’” or lack of
                                  19   a “‘rational’” and “‘factual understanding’” of the proceedings.
                                       (Sattiewhite, supra, 59 Cal.4th at p. 464.)
                                  20
                                       Appellant’s behavior at the DMV certainly demonstrated
                                  21   extreme emotion and anger, but this is not necessarily an
                                       indication he suffered from a mental illness affecting his
                                  22   “ability to understand the trial proceedings or to assist or
                                       cooperate with counsel.” (Lewis, supra, 43 Cal.4th 415, 525.)
                                  23   In denying appellant’s motion for new trial, the trial court
                                       detailed its reasons for concluding, based on its observations at
                                  24   trial, that while appellant was at times angry, agitated and
                                       upset, “there was never any indication he was incompetent to
                                  25   stand trial.” As the court noted, a person can suffer from a
                                       mental disorder but remain able to understand the proceedings
                                  26   and assist in his or her defense. (See People v. Welch (1999)
                                       20 Cal.4th 701, 742, overruled on another ground in People v.
                                  27   Blakeley (2000) 23 Cal.4th 82, 90, [more needed to raise doubt
                                       than “‘psychiatric testimony that defendant is immature,
                                  28   dangerous, psychopathic, or homicidal or such diagnosis with
                                                                      10
                                       little reference to defendant’s ability to assist in his own
                                   1   defense’”]; People v. Laudermilk (1967) 67 Cal.2d 272, 285.)
                                       The court stated that appellant was “very engaged with his
                                   2   attorney,” “very engaged in his jury selection process,” “clear
                                       about what was going on in the proceedings” and “aware of
                                   3   every aspect of the trial,” and that he “followed my
                                       instructions,” “was clear enough to ask me when he needed to
                                   4   leave the room or he needed a break,” and “would get upset but
                                       then he would calm down and he comported himself.” Given
                                   5   the trial court’s observations, it is clear that the facts of
                                       appellant’s offense did not provide substantial evidence of
                                   6   incompetence. Hampton’s reference to having had a concern
                                       about appellant’s mental state prior to the offense was similarly
                                   7   insufficient, as were appellant’s statements at the preliminary
                                       hearing.
                                   8
                                       Nor do we have a basis for rejecting the trial court’s conclusion
                                   9   on the basis of appellant’s inability to watch Hampton testify.
                                       A defendant’s preference to absent himself from a portion of
                                  10   trial is not necessarily indicative of incompetence. (People v.
                                       Davis (1995) 10 Cal.4th 463, 526 & fn. 23 [defendant
                                  11   explained decision not to be present in the courtroom as
                                       attempt to “avoid problems” because it was so difficult to sit
                                  12   “listening to lies about me” with a straight face].) The trial
Northern District of California
 United States District Court




                                       court here specifically addressed this point in its comments
                                  13   after the new trial motion: “There’s no question that there were
                                       times during the trial when [appellant] was agitated. He was
                                  14   upset. He had difficulty particularly hearing his former
                                       girlfriend testify. That was hard on him, and he did ask to be
                                  15   excused for a short time, but he came right back.” The court
                                       then continued with its observations about appellant being
                                  16   “very engaged” in the trial, as indicated above. In short, the
                                       trial court was aware that appellant was having an emotional
                                  17   reaction to the testimony but saw no indication he was unable
                                       to understand the proceedings and assist in his defense. The
                                  18   record does not suggest appellant’s response to Hampton’s
                                       testimony was indicative of incompetence. Appellant
                                  19   interrupted the testimony, saying “I gotta use the rest room. I
                                       gotta use the restroom. Continue.” The court told him they
                                  20   would wait for him to return and appellant responded, “Yes,
                                       ma’am. Thank you.” After a brief break in which the court
                                  21   conferred with counsel, when the court told appellant it
                                       understood he wanted to waive his appearance for the
                                  22   remainder of Hampton’s testimony and asked if this was
                                       correct, appellant replied affirmatively, and when the court
                                  23   instructed appellant not to go too far so there would be no
                                       delay when the witness was done testifying, he replied,
                                  24   “Okay.”
                                  25   Appellant’s failure to appear in court on the morning of
                                       September 8 and outburst when he did appear were also
                                  26   insufficient to constitute evidence of incompetence as a matter
                                       of law. The trial court commented upon these points as well:
                                  27   “Now, there’s no question that at the end, after the jury had
                                       begun their deliberations, that [appellant] started to absent
                                  28   himself a little bit more. He was harder to get into court; and at
                                                                      11
                                                     one point, he didn’t appear though he had been ordered to. And
                                   1                 he was quite agitated and upset particularly with his attorney
                                                     when he came back. [¶] Did that mean he was incompetent at
                                   2                 times? There was absolutely nothing in his behavior to indicate
                                                     to this court—and frankly to [defense counsel] because he
                                   3                 certainly didn’t declare a doubt at that point—to indicate that
                                                     [appellant] was not able to assist in his defense, that he was not
                                   4                 competent. [¶] Was he in mental distress? Could be. He was
                                                     clearly angry. He was clearly upset. Whether or not that—did
                                   5                 he seem to the extent that he was so out of control or having a
                                                     mental breakdown? No, absolutely not.” The record thus
                                   6                 indicates that appellant exhibited anger, agitation, perhaps a
                                                     lack of impulse control in this last outburst. But none of this
                                   7                 rose to the level of a “‘showing of “incompetence” that is
                                                     “substantial” as a matter of law’” (Sattiewhite, supra, 59
                                   8                 Cal.4th at p. 465, quoting Mai, supra, 57 Cal.4th at p. 1033) so
                                                     as to justify us in rejecting the trial court’s considered
                                   9                 evaluation of appellant’s conduct at trial.
                                  10   Hunter, No. A144413, 2018 WL 360089, at *5–7.
                                  11          The California Court of Appeal reasonably determined that the trial court was not
                                  12   constitutionally required to hold a competency hearing mid-trial. When considering a
Northern District of California
 United States District Court




                                  13   claim that a state trial court should have held a competency hearing, a federal habeas court
                                  14   considers only the information that was before the state trial court. See Amaya-Ruiz, 121
                                  15   F.3d at 489. Moreover, a state trial court’s finding that a competency hearing was not
                                  16   required is entitled to a presumption of correctness. See 28 U.S.C. § 2254(e)(1); Maggio
                                  17   v. Fulford, 462 U.S. 111, 117 (1983) (per curiam).
                                  18          Courts have found sufficient evidence of incompetence in two scenarios: (1) where
                                  19   the defendant has a history of severe mental illness, and (2) where the defendant’s
                                  20   behavior is extremely irrational and erratic throughout the trial. See Odle v. Woodford,
                                  21   238 F.3d 1084, 1087–89 (9th Cir. 2001) (sufficient evidence of incompetence found where
                                  22   defendant had a massive temporal lobe lobectomy followed by severe personality change
                                  23   and series of psychiatric hospitalizations and attempted suicide while in jail); Tillery v.
                                  24   Eyman, 492 F.2d 1056, 1057–58 (9th Cir. 1974) (sufficient evidence of incompetence
                                  25   found where defendant displayed erratic and irrational behavior throughout the course of
                                  26   the trial, including screaming, laughing at the jury, disrobing in the courtroom, and butting
                                  27   his head through a glass window).
                                  28          In the instant case, as the state court noted, Petitioner’s behavior at the DMV and in
                                                                                     12
                                   1   court demonstrated extreme emotion and anger, but was not so bizarre as to suggest that he
                                   2   was unable to understand the basic functions of the trial process and assist in his defense.
                                   3   Nor did the trial court have access to any documentation of severe mental illness like the
                                   4   court did in Odle, see Odle, 238 F.3d at 1087–89. Cf. People v. Murdoch,194 Cal.App.4th
                                   5   230, 237 (2011) (finding that a competency hearing was warranted where two doctors
                                   6   previously concluded that defendant was seriously mentally ill and defendant engaged in
                                   7   bizarre behavior). Petitioner relies on expert evaluations conducted after the trial to argue
                                   8   that the trial court’s failure to hold a competency hearing was unreasonable, Pet. at 16–17,
                                   9   but this Court may only consider the evidence that was actually before the trial judge. See
                                  10   Odle, 238 F.3d at 1087. Petitioner points to defense counsel calling Petitioner “crazy”
                                  11   after the outburst on September 8, 2014, Pet. at 16, but that spontaneous reaction, in the
                                  12   jury’s absence, is not a psychiatric evaluation. Given the information available to the trial
Northern District of California
 United States District Court




                                  13   court on September 8, 2014, it was reasonable for the California Court of Appeal to
                                  14   conclude that a competency hearing was unnecessary.
                                  15                     b. Trial court’s denial of Petitioner’s motion for a new trial
                                  16          Petitioner argues that his rights to due process and a fair trial were violated when
                                  17   the trial court denied Petitioner’s motion for a new trial based on his incompetence during
                                  18   trial. Pet. at 18. Petitioner also argues that the that the reports authored by the two clinical
                                  19   psychologists who examined him shortly after the trial, combined with his behavior before
                                  20   and during trial, triggered a need for a full competency hearing during trial. Id.
                                  21          The California Court of Appeal noted that the difference between the information
                                  22   available to the trial court when it denied the motion for a new trial compared to when it
                                  23   decided against holding a competency hearing was the addition of the two medical reports
                                  24   by Dr. French and Dr. Jeko. Pet. Ex. C at 19. The California Court of Appeal reasoned
                                  25   that the presence of the reports did not compel a different outcome “because neither
                                  26   addressed [Petitioner’s] competence during the trial.” Id. (emphasis in original). The
                                  27   California Court of Appeal distinguished the present case from those, cited by Petitioner,
                                  28   in which the defendant’s competence was evaluated with respect to upcoming proceedings:
                                                                                      13
                                                     Here, the psychologists evaluated appellant’s competence at
                                   1                 the time of the evaluations, but the relevant question was
                                                     appellant’s competence during the trial that had previously
                                   2                 concluded. The reports did not address this question and
                                                     therefore did not constitute substantial evidence that appellant
                                   3                 was incompetent during trial.
                                   4                 United States v. Mason (4th Cir. 1995) 52 F.3d 1286, which
                                                     appellant views as similar to his case, differs in the same
                                   5                 critical respect. The defendant in Mason was convicted in the
                                                     first phase of trial and, while released pending the second
                                   6                 (forfeiture) phase the next day, attempted suicide. (Id. at p.
                                                     1287.) After a psychological evaluation concluded the
                                   7                 defendant was suffering from a mental disease or defect
                                                     requiring care and treatment, the district court held a hearing to
                                   8                 determine his competence to proceed with the forfeiture phase
                                                     and sentencing but denied motions for new trial based on
                                   9                 alleged incompetence during the first phase of trial and for a
                                                     hearing to determine competence at the first phase. Finding the
                                  10                 district court abused its discretion, the Mason court noted that
                                                     the psychological report indicated the defendant’s mood
                                  11                 disturbances had existed for up to two years and he had had
                                                     severe alcohol abuse problems for the past few years, and,
                                  12                 according to the affidavits of counsel, the defendant’s treating
Northern District of California
 United States District Court




                                                     physicians believed he was incompetent during the first phase
                                  13                 of trial. (Id. at pp. 1290-1293.) Thus, while Mason was like the
                                                     present case in that it involved a motion for a retrospective
                                  14                 competency hearing, the medical opinions in that case directly
                                                     addressed the issue of competency at the time of the prior trial
                                  15                 proceedings while the reports here addressed competency at
                                                     the time of the evaluation without discussing competency at the
                                  16                 past trial.
                                  17                 Appellant assumes that the evidence of his mental condition on
                                                     September 10, described in Dr. French’s report, established
                                  18                 that he was incompetent on September 8. As the trial court
                                                     recognized, however, French’s report “relate[d] back” only to
                                  19                 the time appellant came into custody on the bench warrant and
                                                     defense counsel declared a doubt.
                                  20
                                       Hunter, No. A144413, 2018 WL 360089, at *11.
                                  21
                                              Petitioner’s motion for a new trial turned on whether Petitioner was incompetent
                                  22
                                       during trial. The California Court of Appeal found that the only new information available
                                  23
                                       to the trial court when it considered the motion were the two medical reports authored by
                                  24
                                       Dr. French and Dr. Jeko. See id. But the reports offered contrary conclusions, and neither
                                  25
                                       discussed Petitioner’s competence during trial. See id. at 10.
                                  26
                                              This Court has already agreed with the California Court of Appeal’s conclusion that
                                  27
                                       Petitioner’s behavior at trial did not raise a substantial doubt as to his competence as a
                                  28
                                                                                     14
                                   1   matter of law. See supra Part B(1)(c). Because federal habeas review is limited to whether
                                   2   the state court decision was contrary to clear and convincing evidence, Miller-El v.
                                   3   Cockrell, 537 U.S. 322, 340 (2003); Gonzalez v. Pliler, 341 F.3d 897, 903 (9th Cir. 2003)
                                   4   (citing 28 U.S.C. § 2254(e)(1)), the present question is thus whether the two additional
                                   5   reports compelled the conclusion that Petitioner was incompetent during trial. They did
                                   6   not. Two opposing medical conclusions cannot be interpreted as constituting clear and
                                   7   convincing evidence.
                                   8          Moreover, neither report augmented the information regarding Petitioner’s
                                   9   competence at trial because a determination of present incompetence does not necessarily
                                  10   evince that the defendant was incompetent prior to that determination. See People v.
                                  11   Smith, 110 Cal.App.4th 492, 497, 505 (2003). Here, Dr. French and Dr. Jeko evaluated
                                  12   Petitioner one and two months, respectively, after the trial. See Hunter, No. A144413,
Northern District of California
 United States District Court




                                  13   2018 WL 360089, at *2. It was reasonable for the California Court of Appeal to defer to
                                  14   the trial court’s determination that a new trial was not warranted because the two after-the-
                                  15   fact reports did not constitute clear and convincing evidence of Petitioner’s incompetence
                                  16   at trial nor did they attempt to opine as to his mental state at trial.
                                  17                     c. Trial court’s proceeding without determining if Petitioner’s absence
                                                            was voluntary
                                  18
                                              Petitioner argues that the trial court erred in commencing proceedings on the
                                  19
                                       morning of September 8, 2014, without determining whether his absence was voluntary,
                                  20
                                       and in continuing the afternoon session after appellant left the courtroom following his
                                  21
                                       outburst at defense counsel and the trial court. Pet. at 20. Petitioner further contends that
                                  22
                                       this error was not harmless. Id. at 21
                                  23
                                              The Supreme Court has recognized that “the right to personal presence at all critical
                                  24
                                       stages of the trial . . . [is a] fundamental right[] of each criminal defendant.” Rushen v.
                                  25
                                       Spain, 464 U.S. 114, 117 (1983). This right derives from the Confrontation Clause of the
                                  26
                                       Sixth Amendment and the Due Process Clauses of the Fifth and Fourteenth Amendments.
                                  27
                                       Campbell v. Wood, 18 F.3d 662, 671 (9th Cir. 1994) (en banc). The Confrontation Clause
                                  28
                                                                                       15
                                   1   protects a defendant’s right to face his accusers and applies to every stage of a trial. See
                                   2   Illinois v. Allen, 397 U.S. 337, 338 (1970). The constitutional right to due process further
                                   3   protects a defendant’s right to be present “at any stage of the criminal proceeding that is
                                   4   critical to its outcome if his presence would contribute to the fairness of the procedure.”
                                   5   Kentucky v. Stincer, 482 U.S. 730, 745 (1987).
                                   6            A defendant can waive the right to personal presence if he does so voluntarily,
                                   7   knowingly, and intelligently. Campbell v. Wood, 18 F.3d 662, 671 (9th Cir. 1994) (en
                                   8   banc). Such a waiver need not be express; it may be implied, e.g., by a showing that the
                                   9   defendant “knowingly and voluntarily fail[ed] to appear for trial.” United States v.
                                  10   Houtchens, 926 F.2d 824, 827 (9th Cir. 1991). A defendant must personally waive his
                                  11   right to be present; that counsel is notified is irrelevant. See Turner v. Marshall, 63 F.3d
                                  12   807, 815 (9th Cir. 1995), overruled on other grounds by Tolbert v. Page, 182 F.3d 677, 685
Northern District of California
 United States District Court




                                  13   (9th Cir. 1999) (en banc).
                                  14            The right to be present at all critical stages of trial, like most constitutional rights, is
                                  15   subject to harmless error analysis “‘unless the deprivation, by its very nature, cannot be
                                  16   harmless.’” Campbell v. Rice, 408 F.3d 1166, 1172 (9th Cir. 2005) (en banc) (quoting
                                  17   Rushden v. Spain, 464 U.S. 114, 117 n.2 (1983) (per curiam)). For example, a court
                                  18   refused to apply harmless error analysis where a defendant was absent during sentencing
                                  19   because the absence so undermined the integrity of the trial process. See Hays v. Arave,
                                  20   977 F.2d 475, 479–81 (9th Cir. 1992). However, an en banc panel overturned a Ninth
                                  21   Circuit panel’s holding that it was structural error for a capital defendant to be absent when
                                  22   the jury delivered the verdict. Rice v. Wood, 77 F.3d 1138, 1140–44 (9th Cir. 1996) (en
                                  23   banc).
                                  24            Although it is a close question, it was reasonable for the California Court of Appeal
                                  25   to conclude that Petitioner’s absences were voluntary, based on an implied waiver. See
                                  26   Houtchens, 926 F.2d at 827. Prior to September 8, 2014, Petitioner expressly waived his
                                  27   presence twice. Pet. Ex. C at 2. Further, when Petitioner expressly waived his right to be
                                  28   present for the trial court’s discussion of jury instructions with counsel, Petitioner “clearly
                                                                                         16
                                   1   indicated his understanding of the court’s instruction to return at 9:15 a.m. on . . .
                                   2   September 8.” Id. at 24. Petitioner argues that it was unreasonable to conclude that his
                                   3   absence was voluntary, because the trial court knew that Petitioner had a history of mental
                                   4   illness due to Petitioner’s former girlfriend’s testimony and Petitioner’s agitation during
                                   5   that same testimony. Pet. at 20–21. However, it is reasonable to conclude that the trial
                                   6   court was unaware of any history of mental illness, because Petitioner’s former girlfriend
                                   7   never described Petitioner as suffering from mental illness, and the court interpreted
                                   8   appellant’s reaction to his former girlfriend’s testimony as the result of strong emotion. Id.
                                   9   at 25.
                                  10            Petitioner later submitted, in January 2015, a declaration stating that his absence
                                  11   was due to a mental breakdown, id. at 25, but this post hoc explanation is not sufficient to
                                  12   find that the California Court of Appeal was unreasonable. The trial court had observed
Northern District of California
 United States District Court




                                  13   Petitioner voluntarily absenting himself during witness testimony and deliberations over
                                  14   jury instructions in addition to his outburst on September 8, and saw no reason to question
                                  15   his competence. See id. at 26. Indeed, the trial court’s subsequent comments in denying
                                  16   the motion for a new trial reveal that the court viewed Petitioner’s actions as a function of
                                  17   emotion, rather than incompetence. See id. at 24–25. It was thus reasonable for the
                                  18   California Court of Appeal, when reviewing this record, to find that the trial court could
                                  19   reasonably conclude that petitioner’s absence was voluntary.
                                  20                      d. Juror’s failure to disclose information about her prior jury experience
                                  21            Petitioner argues that his rights to due process and a fair trial were violated by a
                                  22   juror’s failure to disclose “material information” regarding past jury service. Pet. at 22.
                                  23            The Sixth Amendment guarantees a criminal defendant a fair trial by a panel of
                                  24   impartial jurors. U.S. Const. amend. VI; see Irvin v. Dowd, 366 U.S. 717, 722 (1961).
                                  25   “Even if only one juror is unduly biased or prejudiced, the defendant is denied his
                                  26   constitutional right to an impartial jury.” Tinsley v. Borg, 895 F.2d 520, 523–24 (9th Cir.
                                  27   1990) (internal quotation marks omitted). However, the Constitution “does not require a
                                  28   new trial every time a juror has been placed in a potentially compromising situation.”
                                                                                       17
                                   1   Smith v. Phillips, 455 U.S. 209, 217 (1982). “The safeguards of juror impartiality, such as
                                   2   voir dire and protective instructions from the trial judge, are not infallible; it is virtually
                                   3   impossible to shield jurors from every contact or influence that might theoretically affect
                                   4   their vote.” Id. (emphasis in original). Due process only means “a jury capable and
                                   5   willing to decide the case solely on the evidence before it,” and a trial judge “watchful to
                                   6   prevent prejudicial occurrences and to determine the effect of such occurrences when they
                                   7   happen.” Id.
                                   8          A petitioner may obtain a new trial because a juror failed to answer a voir dire
                                   9   question correctly by showing: (1) that the juror failed to answer honestly a voir dire
                                  10   question, and (2) that this undermined the impartiality of the petitioner’s jury. Dyer v.
                                  11   Calderon, 151 F.3d 970, 973 (9th Cir. 1998) (en banc).
                                  12          During voir dire, Juror No. 6 disclosed that she had served as a juror in a criminal
Northern District of California
 United States District Court




                                  13   trial over 30 years before and that the jury had reached a verdict. Pet. at 24. When later
                                  14   asked by the trial court if any juror thought that he or she could not uphold the important
                                  15   constitutional principles at issue in a trial, including the presumption of innocence, Juror
                                  16   No. 6 did not raise her hand. Id. Juror No. 6 was selected as a juror and returned a verdict
                                  17   of guilty along with the other jurors. A few minutes after the jury was discharged, the trial
                                  18   court went back on the record to explain that one of the jurors expressed feeling nervous
                                  19   about the possibility of having contact with Petitioner in the future. Id. The juror was
                                  20   concerned that she not be identified. Id. Juror No. 6 then revealed that she had previously
                                  21   served on a jury in a homicide case “in which the defendant lived very close to her and
                                  22   they would run into each other in the neighborhood because he was released on bail.”
                                  23   Hunter, No. A144413, 2018 WL 360089, at *16. Juror No. 6 stated that she had not shared
                                  24   that information with any other jurors, focused only on the evidence presented and not on
                                  25   her prior experience, and that when she heard the nature of the present case during jury
                                  26   selection, her prior experience was not a concern for her. Id.
                                  27          Petitioner contends that the record shows that Juror No. 6 committed misconduct
                                  28   when she failed to raise her hand when asked by the trial court if she thought she could not
                                                                                       18
                                   1   uphold the important constitutional principles at issue in a trial, including the presumption
                                   2   of innocence. Pet. at 24. The California Court of Appeal rejected Petitioner’s argument,
                                   3   finding that there was no evidence of nondisclosure in the face of specific questioning and
                                   4   that the trial court found the juror credible when she stated that she had not been concerned
                                   5   about her past experience when she heard the nature of the present case during voir dire.
                                   6   Hunter, No. A144413, 2018 WL 360089, at *18.
                                   7          It was reasonable for the California Court of Appeal to conclude that Juror No. 6
                                   8   did not fail to disclose information in response to a voir dire question because she was not
                                   9   asked about her post-trial experiences with the defendant in the prior case. A lay juror’s
                                  10   failure to reveal information in response to an arguably ambiguous question does not
                                  11   constitute intentional concealment warranting a new trial. See McDonough Power Equip.,
                                  12   Inc. v. Greenwood, 464 U.S. 548, 552 n.3, 555 (1984) (finding no intentional concealment
Northern District of California
 United States District Court




                                  13   when a juror asked whether any family members had sustained severe injury that resulted
                                  14   in “disability or prolonged pain and suffering,” did not disclose that his son had broken his
                                  15   leg as a result of an exploding tire, due to his “mistaken though honest” belief that the
                                  16   accident was not serious); Fields v. Brown, 503 F.3d 755, 767 (9th Cir. 2007) (en banc)
                                  17   (finding no intentional concealment when a juror, asked whether any family members had
                                  18   been crime victims, stated that his wife had been “assaulted and beaten,” but did not
                                  19   expressly say she had been raped, because he assumed parties would understand “assault”
                                  20   encompassed a sexual assault). During voir dire, Juror No. 6 was asked whether she had
                                  21   prior jury experience, whether that jury returned a verdict, and whether she was the
                                  22   foreperson. Hunter, No. A144413, 2018 WL 360089, at *16. Juror No. 6 answered those
                                  23   questions and was not asked any additional questions about her prior jury service. Id. It
                                  24   was reasonable for the California Court of Appeal to find that Juror No. 6 did not
                                  25   intentionally conceal information because the questioning was not sufficiently specific to
                                  26   elicit additional information regarding her prior jury service.
                                  27          Moreover, it was reasonable for the California Court of Appeal to accept the trial
                                  28   court’s factual finding that the juror was credible when she stated that she was not biased
                                                                                     19
                                   1   by her prior jury experience because a trial court’s factual finding is presumed correct
                                   2   under § 2254(e)(1) unless, unlike here, it has been rebutted by clear and convincing
                                   3   evidence. Credibility findings are particularly insulated from review because “only the
                                   4   trial judge can be aware of the variations in demeanor and tone of voice that bear so
                                   5   heavily on the listener’s understanding of and belief in what is said.” Anderson v.
                                   6   Bessemer City, 470 U.S. 564, 575 (1985). Accordingly, it was reasonable for the
                                   7   California Court of Appeal to find that Juror No. 6 did not engage in misconduct or
                                   8   nondisclosure and reject Petitioner’s allegations.
                                   9          2.      Ineffective Assistance of Counsel at Trial
                                  10          Petitioner raises two claims for relief based on ineffective assistance of counsel at
                                  11   trial: (a) trial counsel’s failure to move for a mistrial and declare a doubt as to Petitioner’s
                                  12   competency and (b) trial counsel’s failure to investigate and present a diminished actuality
Northern District of California
 United States District Court




                                  13   defense at trial. Pet. at 26.
                                  14          A claim of ineffective assistance of counsel is cognizable as a claim of denial of the
                                  15   Sixth Amendment right to counsel which guarantees not only assistance, but effective
                                  16   assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). A meritorious
                                  17   claim for ineffective assistance lies where counsel’s conduct so undermined the proper
                                  18   functioning of the adversarial process that the trial cannot be relied upon as having
                                  19   produced a just result. Id.
                                  20          To meet Strickland’s first prong, a petitioner must show that counsel’s performance
                                  21   was deficient; that counsel made errors so serious that counsel was not functioning as the
                                  22   “counsel” guaranteed by the Sixth Amendment. Id. at 687. To do this, a petitioner must
                                  23   show that counsel’s representation fell below an objective standard of reasonableness. Id.
                                  24   at 688. The relevant inquiry is not what defense counsel could have done, but rather
                                  25   whether the choices made by defense counsel were reasonable. See Babbitt v. Calderon,
                                  26   151 F.3d 1170, 1173 (9th Cir. 1998). Judicial scrutiny of a counsel’s performance is
                                  27   highly deferential; “a court must indulge a strong presumption that counsel’s conduct falls
                                  28   within the wide range of reasonable professional assistance; that is, the [petitioner] must
                                                                                      20
                                   1   overcome the presumption that, under the circumstances, the challenged action ‘might be
                                   2   considered sound trial strategy.’” Strickland, 466 U.S. at 689 (citation omitted). The
                                   3   purpose of the Sixth Amendment’s effective assistance guarantee is not to improve the
                                   4   quality of legal representation, but simply to ensure that criminal defendants receive a fair
                                   5   trial. Id.
                                   6           Strickland’s second prong requires a petitioner to show that counsel’s errors were so
                                   7   serious as to deprive the defendant of a fair trial, in which the result is reliable. Strickland,
                                   8   466 U.S. at 688. To show prejudice, a petitioner must demonstrate that there is a
                                   9   reasonable probability that, but for counsel’s unprofessional errors, the result of the
                                  10   proceeding would have been different; a reasonable probability is a probability sufficient
                                  11   to undermine confidence in the outcome. Id. at 694. Where a petitioner is challenging his
                                  12   conviction, the appropriate question is “‘whether there is a reasonable probability that,
Northern District of California
 United States District Court




                                  13   absent the errors, the fact finder would have had a reasonable doubt respecting guilt.’”
                                  14   Luna v. Cambra, 306 F.3d 954, 961 (9th Cir. 2002) (quoting Strickland, 466 U.S. 695).
                                  15           When analyzing ineffective assistance of counsel claims under § 2254(d), a federal
                                  16   habeas court employs a doubly deferential standard. Cullen v. Pinholster, 563 U.S. 170,
                                  17   189–90 (2011); Knowles v. Mirzayance, 556 U.S. 111, 112 (2009). For a federal habeas
                                  18   court reviewing a state court’s determination, the pivotal question is not whether defense
                                  19   counsel’s performance fell below the Strickland standard, but whether the state court’s
                                  20   application of the Strickland standard to that performance was reasonable. Harrington v.
                                  21   Richter, 562 U.S. 86, 100–01 (2011).
                                  22                     a. Trial counsel’s failure to declare a doubt as to Petitioner’s competence
                                  23           Petitioner claims that his trial counsel was ineffective for failing to move for a
                                  24   mistrial and declare a doubt as to Petitioner’s competency. Pet. at 26. Petitioner’s claim
                                  25   fails because he has not shown that trial counsel’s failure to declare a doubt as to
                                  26   Petitioner’s competency was unreasonable, or that he was prejudiced by it.
                                  27           To succeed under the first prong of the Strickland ineffective assistance of counsel
                                  28   standard, Petitioner must show that his trial counsel’s performance was deficient.
                                                                                      21
                                   1   Petitioner has not shown that counsel’s conduct fell outside of the wide range of
                                   2   reasonable professional assistance. See Strickland, 466 U.S. at 689. As previously
                                   3   discussed, there was not substantial evidence that Petitioner was incompetent on
                                   4   September 8. See Hunter, No. A144413, 2018 WL 360089, at *5–7. This is substantiated
                                   5   by the trial court’s subsequent statement that “[t]here was absolutely nothing in his
                                   6   behavior to indicate . . . that [Petitioner] was not able to assist in his defense, that he was
                                   7   not competent,” including on September 8, when he was “clearly angry,” “clearly upset,”
                                   8   and maybe “in mental distress,” but “absolutely not” “to the extent that he was so out of
                                   9   control or having a mental breakdown.” Id. at 7. The trial court’s observations show that
                                  10   even if trial counsel had declared a doubt as to appellant’s competence on September 8, the
                                  11   trial court would not have suspended proceedings because the trial judge did not believe
                                  12   Petitioner was incompetent. Under the circumstances, it is reasonable that an attorney in
Northern District of California
 United States District Court




                                  13   Petitioner’s trial counsel’s position would believe that declaring a doubt would prove
                                  14   fruitless.
                                  15          Moreover, substantial deference is owed to trial counsel’s decision not to declare a
                                  16   doubt as to Petitioner’s competency, because “defense counsel will often have the best-
                                  17   informed view of the defendant’s ability to participate in his defense.” Medina v.
                                  18   California, 505 U.S. 437, 450 (1992); accord Boyde v. Brown, 404 F.3d 1159, 1167 (9th
                                  19   Cir. 2005) (“perhaps the most telling evidence that [defendant] was competent at trial is
                                  20   that neither defense counsel—who would have had every incentive to point out that his
                                  21   client was incapable of assisting with his defense—nor the trial court even hinted that
                                  22   Boyde was incompetent.”). Trial counsel’s decision not to declare a doubt as to
                                  23   Petitioner’s competency appears all the more reasonable in the context of the trial court’s
                                  24   subsequent assessment that there “was absolutely nothing in [Petitioner’s] behavior to
                                  25   indicate . . . that [he] was not able to assist in his defense, that he was not competent.” See
                                  26   Hunter, No. A144413, 2018 WL 360089, at *7. Petitioner has not offered any evidence to
                                  27   overcome the presumption that trial counsel’s conduct was reasonable.
                                  28          In addition, Petitioner has not shown that there is a reasonable probability that, but
                                                                                      22
                                   1   for trial counsel’s failure to declare a doubt, the result of the proceeding would have been
                                   2   different. See Strickland, 466 U.S. 694. Petitioner cannot establish prejudice because the
                                   3   trial court interacted with Petitioner at trial and did not believe him to be incompetent. See
                                   4   Hunter, No. A144413, 2018 WL 360089, at *5–7. As the California Supreme Court held
                                   5   in People v. Sattiewhite, 59 Cal.4th 446, 465 (2014), “[c]ounsel’s assertion of a belief in a
                                   6   client’s incompetence is entitled to some weight. But unless the court itself has declared a
                                   7   doubt as to the defendant’s competence, and has asked for counsel’s opinion on the
                                   8   subject, counsel’s assertions that his or her client is or may be incompetent does not, in the
                                   9   absence of substantial evidence to that effect, require the court to hold a competency
                                  10   hearing.” Therefore, even if trial counsel had declared a doubt as to Petitioner’s
                                  11   competence, the trial court’s contrary conclusion shows that proceedings would not have
                                  12   been suspended. Because the record indicates that the proceedings would have continued
Northern District of California
 United States District Court




                                  13   even if trial counsel declared a doubt as to Petitioner’s competency, Petitioner cannot
                                  14   establish that he was prejudiced by trial counsel’s failure to do so.
                                  15                     b. Trial counsel’s failure to raise a diminished actuality defense
                                  16          Petitioner claims that his trial counsel was ineffective for failing to raise a
                                  17   diminished actuality defense, i.e., that counsel failed to present evidence that Petitioner
                                  18   suffered from a mental condition which prevented him from forming the specific intent
                                  19   required for conviction, at trial. Petitioner’s claim fails because he does not overcome the
                                  20   strong presumption that counsel acted within the wide range of reasonable professional
                                  21   assistance, considered from counsel’s perspective at the time.
                                  22          To succeed under the first prong of the Strickland ineffective assistance of counsel
                                  23   standard, Petitioner must show that his trial counsel’s performance was deficient.
                                  24   Petitioner has not shown that counsel’s conduct fell outside of the wide range of
                                  25   reasonable professional assistance. See Strickland, 466 U.S. at 689. Petitioner argues that
                                  26   trial counsel was ineffective because trial counsel had a duty to make reasonable
                                  27   investigations, did not, and therefore failed to make an informed decision on litigation
                                  28   strategy. Pet. at 27–28. Petitioner assumes, despite a lack of support in the record, that
                                                                                      23
                                   1   trial counsel was aware of an additional psychiatrist’s conclusion, based on an interview
                                   2   conducted two days after the incident at the DMV, that Petitioner was suffering from
                                   3   bipolar disorder. See Pet. at 27. Even assuming that trial counsel was aware of that
                                   4   conclusion, the doctor did not opine as to Petitioner’s mental state on the day of the
                                   5   offense, nor whether Petitioner’s mental condition at the time of the offense was so
                                   6   distorted as to negate the intent required for conviction. See Hunter, No. A144413, 2018
                                   7   WL 360089, at *19. The information in that report therefore does not compel the
                                   8   conclusion that any reasonable attorney who read that report would pursue a diminished
                                   9   actuality defense.
                                  10          Petitioner also points to his “prior history and the underlying facts of this case” as
                                  11   evidence that trial counsel’s decision not to investigate Petitioner’s mental illness and
                                  12   therefore not raise a diminished actuality defense was unreasonable. Pet. at 27. However,
Northern District of California
 United States District Court




                                  13   Petitioner’s behavior at the DMV, while loud, aggressive and inappropriate, was not so
                                  14   “bizarre” that it clearly suggests that he did not understand his actions. Rather, Petitioner
                                  15   was focused on Stanton—the woman he threatened—and expressed his intent to punish her
                                  16   for her alleged wrongdoing. Hunter, No. A144413, 2018 WL 360089, at *4. The
                                  17   prosecution’s evidence showed that Petitioner had harbored anger against Stanton for an
                                  18   extended period of time. Pet. Ex. B at 8. This evidence undermines the idea that
                                  19   Petitioner did not intend for Stanton to take his words as threats during the incident at the
                                  20   DMV. Given that evidence, this Court finds that a reasonable attorney could conclude that
                                  21   raising a diminished actuality defense would be a poor trial strategy and Petitioner’s claim
                                  22   thus fails.
                                  23                                         CONCLUSION
                                  24          For the foregoing reasons, the petition for a writ of habeas corpus is DENIED. And
                                  25   pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of

                                  26   appealability (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that

                                  27   “reasonable jurists would find the district court’s assessment of the constitutional claims

                                  28   //

                                                                                     24
